DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15, 17-26, 29-39, 53, 55-59, 61-69 are pending.  Applicant’s previous election of Group I, and monomeric histidine as the species of amino acid and a combination of epoxy and amine functional groups as the film forming resin (claims 1-3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-69) still applies and claims 4-11, 16, 20-23, 25, 30-37, 53, 55 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 56 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 56 recites that the amino acid is not adhered to a solid carrier when added to the coating composition which is not supported (the absence of a solid carrier is not supported generally and is also not supported “when added to the coating composition”).
It is noted that this Application is a continuation, not a continuation in part, of the parent Application.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogen et al. (U.S. 2010/0087579) in view of Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Goodman (WO 2005/026252, provided by Applicant) in view of Applicant’s admission (Remarks of 05/31/20, page 21).
Regarding claims 1-3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-69, Cogen teaches a composition that comprises magnesium oxide ([0020]-[0021], the magnesium hydroxide is formed by hydrating magnesium oxide to at least 50% completion such that each particle includes magnesium oxide and magnesium hydroxide) and a film forming polymer (e.g., epoxy resin, [0018]).  The magnesium oxide/hydroxide is included in the resin at more than 10wt% of the resin ([0020]) overlapping claim 1.  Cogen also teaches that the magnesium oxide is hydrated in situ with the film forming polymer ([0004]).  Cogen also teaches that additives may be mixed with the composition ([0023]) and suggests that adhesion promoters/coupling agents may be suitable as such additives ([0081]).
The magnesium oxide is exemplified in Cogen as having surface areas that fall within the claimed range (e.g., 65 and 160 m2/g, [0050]) of claims 2 and 65-66 and having a nanometer 
Cogen does not teach Applicant’s elected species of epoxy and amine film forming resin.  However, Frick is also directed to an epoxy based composition that may include magnesium oxide and magnesium hydroxide (as taught by Cogen) and teaches that a multicomponent composition with epoxy in one component and a polyamine curing agent in the other component (as claimed) may also include adhesion promoters and solvents (for extending the composition and thereby making the composition a solvent born liquid composition, [0156]) and may provide a composition with improved impact and sheer strength (see abstract, [0151], [0170], [0172]).  The additives (besides epoxy and amine components) may be included in either or both of the epoxy and/or amine components ([0175]).  The two components cure at ambient conditions as in claims 26 ([0177], [0183], [0205]).   Thus, it would have been obvious to have used the epoxy and amine multicomponent film forming resin (with adhesion promoter to increase adhesion and solvents to extend the composition) from Frick as the epoxy film forming resin called for by Cogen in order to improve impact and sheer strength of the composition.  Such an epoxy/amine multicomponent resin corresponds to Applicant’s elected species and claims 14-15 and is a thermosetting film former as in claim 69.
Modified Cogen does not teach histidine.  However, Goodman is also directed to epoxy compositions that include magnesium hydroxide and teaches that histidine (as in claims 3, 29, 57-58, 61, 67) is a coupling agent for the magnesium hydroxide and may improve compatibility of the magnesium hydroxide in the resin (see abstract, [0005], [0006], [0014]).  Thus, it would 
Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Although Frick implicitly discloses that the composition may be a liquid via inclusion of solvent (as explained above), Goodman provides an explicit teaching that such epoxy composition may be liquid for better incorporation of filler ([0038]), and therefore it would have been obvious to have explicitly made the composition of modified Cogen liquid (as taught by Goodman) for better filler incorporation.
As explained above, Frick in modified Cogen teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium 
In the above composition, the histidine would be added directly to the polymer composition as an adhesion promoter/coupling agent (without a solid carrier as in claim 56) as taught by Cogen and Frick in modified Cogen so that it would be able to promote coupling/compatibility as taught by Goodman with the magnesium hydroxide (which is formed in situ as taught by Cogen).
Although modified Cogen teaches that the histidine would only adhere to any solid carriers (e.g., the magnesium oxide/hydroxide particles) after all the ingredients are combined in the coating composition (as claimed), it is noted that even if (arguendo) the histidine was reacted with magnesium oxide/hydroxide particles prior to the other ingredients being mixed in, the histidine would still not be on a solid carrier when the histidine is “added to the coating composition” because the process of mixing the ingredients together to form the coating composition would start with adding the histidine to the magnesium hydroxide, followed by adding the film forming resin to the histidine/magnesium hydroxide.  
Furthermore, although the prior art teaches the claimed order of mixing ingredients limitation, it is noted that the order of combining ingredients limitation of claim 1 (i.e., when the histidine is adhered to a solid carrier) is prima facie obvious based on the case law below.  MPEP 2144.04  IV(C). Changes in Sequence of Adding Ingredients  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a 
 Furthermore, although the prior art teaches the claimed order of mixing ingredients limitation, since the claims do not preclude the histidine from being adhered to a solid carrier in general (and only limit when the histidine may be adhered to the solid carrier) this is an immaterial product by process limitation that is not given patentable weight because the final coating composition would be the same regardless of when the histidine was adhered to a solid carrier (i.e., a coating that is formed with histidine bonded to a solid carrier prior to mixing would be the same as a coating that is formed with histidine bonded to a solid carrier after mixing, because both coating compositions would include histidine bonded to a solid carrier).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
The composition of modified Cogen is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
In modified Cogen, Goodman teaches that the amount of histidine adhesion promoter/coupling agent should be 0.00002-0.00008 mols/square meter of surface area of the magnesium hydroxide ([0018]).  It would have been obvious to have used such an amount of the histidine from Goodman in the composition of modified Cogen because this amount is taught in 
For example, if 0.00002 (within the range from Goodman) mols of histidine (MW 155) was coated on each square meter of 65 m2/g (from Cogen) magnesium oxide/hydroxide, then each gram of magnesium hydroxide would have 0.202 grams of histidine (65*0.00002*155).  Cogen also teaches that the magnesium hydroxide is included at 10wt% or more of the resin ([0020]).  Thus, there may be 10 g of magnesium hydroxide per 100 g of resin, with the 10g of magnesium hydroxide having 2.02g of histidine (i.e., 10*0.202) per 100 g of resin, which is within the claimed range.  Therefore, the above amount of histidine, magnesium hydroxide and resin overlaps the claimed range.
Furthermore, because the prior art teaches that the histidine provides an adhesion promoting/coupling agent effect with respect to the magnesium hydroxide particles and the resin, the amount of the histidine is an art-recognized result effective variable that would have been obvious to adjust to within the claimed range as part of the routine optimization of the degree of adhesion promotion/coupling agent effect. 
Regarding the surface area based calculations above, the surface area from Cogen is not explicitly BET calculated as in claims 65-66, however, the surface are of Cogen will inherently fall within the claimed range when measured via the claimed method.  Furthermore, Goodman teaches that the surface are of the filler used with the histidine (i.e., the magnesium hydroxide filler of Cogen) may be measured via the BET method (and therefore this claimed method would 
Regarding the nano limitations of claims 64-65, modified Cogen teaches this subject matter via the exemplified 1 micron sized particles as explained above.  Additionally and alternatively, Goodman teaches that the filler particles suitable for use with the histidine may have a size of 0.1-0.5 microns ([0030]) with such sized particles having improved compatibility (as explained above).  Therefore it would have also been obvious to use smaller particles, as taught by Goodman, as the magnesium hydroxide particles used in Cogen, because Goodman teaches that such sizes are suitable for providing particles with improved compatibility via histidine as explained above.
Regarding claim 59, the composition of modified Cogen as explained above is inherently corrosion resistant (including for aluminum substrates, as in claim 68) to at least some degree based on the materials being used compared to the materials used in the present specification, and also because the coating covers an underlying substrate and therefore provide a physical barrier between external corrosion causing ingredients and the underlying substrate (as admitted by Applicant, Remarks of 05/31/20, page 21).  “For aluminum substrates” is an intended use that is not given patentable weight, even though it is inherently obvious as explained above.

Claim(s) 1, 3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-63, 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Yoshikai et al. (U.S. 5,911,899) in view of Cook (U.S. 2005/0176851) in view of Applicant’s admission (Remarks of 05/31/20, page 21).
Regarding claims 1, 3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-63, 67-69, Frick teaches a multicomponent composition that may include magnesium oxide and magnesium hydroxide, with epoxy in one component and a polyamine curing agent in the other component (see abstract, [0151], [0170], [0172]).  The additives (ingredients other than epoxy and amine components) may be included in either or both of the epoxy and/or amine components ([0175]).  The two components cure at ambient conditions as in claims 26 ([0177], [0183], [0205]).   Such an epoxy/amine multicomponent resin corresponds to Applicant’s elected species and claims 14-15 and is a thermosetting film former as in claim 69.  Frick teaches that the coating may be applied to metal substrates ([0177]).
Frick teaches that the amount of MgO may be included at 3-50wt% which overlaps claim 1 ([0020]) and teaches solvents for extending the composition (thereby making the composition a solvent born liquid composition, [0156]).
The composition of Frick is inherently corrosion resistant (including for aluminum substrates, as in claim 68) to at least some degree (as in claim 59) based on the materials being used compared to the materials used in the present specification, and also because the coating covers an underlying substrate and therefore provide a physical barrier between external corrosion causing ingredients and the underlying substrate (as admitted by Applicant, Remarks of 05/31/20, page 21).  “For aluminum substrates” is an intended use that is not given patentable weight, even though it is inherently obvious as explained above.
Frick does not teach histidine.  However, Yoshikai is also directed to an epoxy based composition (col. 17, lines 10-20, col. 13, lines 1-30) and teaches that an anticorrosive additive such as histidine may be included at 20wt% or less of the resin (col. 16, lines 45-60, col. 18, lines 1-15).  Thus, it would have been obvious to have included the histidine at the above amount from 
Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Although Frick implicitly discloses that the composition may be a liquid via inclusion of solvent (as explained above), Yoshikai provides an explicit teaching that such epoxy composition may be liquid depending on the method of application (col., 13, lines 5-25), and therefore it would have been obvious to have explicitly made the composition of modified Frick liquid (as taught by Yoshikai) to allow for the full range of coating application methods.
As explained above, Frick teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium oxide/hydroxide and histidine with the amine component (only with the amine component), as in claims 17 and 61-63.  
In the above composition, the histidine would be added directly to the polymer composition as an anticorrosive additive (without any solid carrier) as in claim 56.
The composition of modified Frick is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
In addition and as an alternative to the teachings of Yoshikai in modified Frick, Cook also renders obvious the claimed histidine when combined with Frick (instead of Yoshikai).
Cook is also directed to an epoxy composition and teaches that histidine may be anchored to boehmite particles and mixed with the epoxy to provide anticorrosion properties (see abstract, [0058], [0083]).  Thus, it would have been obvious to have included the histidine boehmite particles in the composition of Frick as taught by Cook in order to prevent corrosion (e.g., on the metal substrates disclosed by Frick).  Histidine is Applicant’s elected species and as in claims 3, 29, 57-58, 61, 67 and the above amounts overlap claims 1, 12-13, 38-39.  
Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Although Cook in modified Frick does not disclose the amount of histidine to be added, because the prior art teaches that the histidine/boehmite particles provide an anticorrosion effect, the amount of the histidine/boehmite particlesis an art-recognized result effective variable that would have been obvious to adjust to within the claimed range as part of the routine optimization of the degree of anticorrosion effect (as in claims 1, 12-13, 38-39).
As explained above, Frick teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium oxide/hydroxide and histidine/boehmite particles with the amine component, (only with the amine component), as in claims 17 and 61-63.  This is further obvious in view of the limited number of possible combinations of the histidine and magnesium oxide/hydroxide in a two component system.
In modified Frick (via Cook) the histidine is provided on a solid carrier (boehmite particles) but the histidine is added to the coating composition (i.e., the boehmite particles) prior to being bound to a solid carrier and therefore still falls within the claims.  In other words, the process of mixing the ingredients together to form the coating composition starts with adding the histidine to the boehmite, followed by adding the film forming resin and other ingredient to the histidine/boehmite (such that the histidine is only on a solid carrier after the histidine is added to the coating composition).  
Furthermore, it is noted that the order of combining ingredients limitation of claim 1 (i.e., when the histidine is adhered to a solid carrier) is prima facie obvious based on the case law below.  MPEP 2144.04  IV(C). Changes in Sequence of Adding Ingredients  Ex parte Rubin, 128 
 Furthermore, since the claims do not preclude the histidine from being adhered to a solid carrier in general (and only limit when the histidine may be adhered to the solid carrier) this is an immaterial product by process limitation that is not given patentable weight because the final coating composition would be the same regardless of when the histidine was adhered to a solid carrier (i.e., a coating that is formed with histidine bonded to a solid carrier prior to mixing would be the same as a coating that is formed with histidine bonded to a solid carrier after mixing, because both coating compositions would include histidine bonded to a solid carrier).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
The composition of modified Frick is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
Claim(s) 2, 64, 65, 66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Yoshikai et al. (U.S. 5,911,899) in view of Cook (U.S. 2005/0176851), as applied to claim 1 above and further in view of Ohsaki (U.S. 2012/0189850).
Regarding claims 2, 64, 65, 66, modified Frick teaches all of the above subject matter. Modified Frick does not teach the surface area or size of the magnesium oxide filler. However, Ohsaki teaches a magnesium oxide resin filler ([0058]) that has improved dispersibility and size uniformity (see abstract) and high purity ([0020]), with a BET surface area of 10-200 square meters/g ([0027]) and a size in the nanometer scale (see abstract). Thus, it would have been obvious to one having ordinary skill in the art to have used the magnesium oxide filler of Ohsaki, having the surface area and size taught by Ohsaki, as the magnesium oxide filler called for in modified Frick because Ohsaki teaches that such filler has improved dispersibility and size uniformity and high purity. The surface area and size discussed above overlaps the claimed range.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant maintains their previous argument with respect to the 112 rejection and this rejection is still maintained by the Examiner for the same reasons previously provided.
Applicant then summarizes their interpretation of the references cited in the first prior-art grounds of rejection on pages 8-10.  
On page 10, Applicant argues that Cogen is limited to extruding melt processible high molecular weight compounds.  This is not true and this is, at best, a preferred embodiment in Cogen.  This is supported by Cogen explicitly teaching non-extrusion type, thermosetting resins, like epoxy and siloxane crosslinkable resins ([0018]).  
Applicant again focuses on the shelf-life aspect of Cogen but as explained previously, this is not required in Cogen.  Even if it was required in Cogen, it would still be beneficial in combination with Frick because the two components of Frick remain stable while on the shelf prior to being mixed together to initiate curing (and thus keeping the ingredient of Cogen stable during such time would still be beneficial).  Contrary to Applicant’s assertion, there is nothing in Cogen that requires the shelf stability to only be applicable once the ingredient is combined with “all of the resinous components” (i.e., no teaching away from a two-part composition)  As explained above, the whole “shelf stability” aspect of Cogen is irrelevant because the reference does not require it and there is more than sufficient motivation to combine the references based on the epoxy/flame retardant teachings in the two references.
Applicant argues that Cogen only adds complexity to Frick.  Combined references are not precluded from increasing complexity and the references provide motivations to more than justify their combination.
Applicant argues that the adhesion promoters and coupling agents are chemically different.  However, nothing in the cited references precludes the type of adhesion promoters/coupling agents from Goodman.  Also, the two type of compounds are functionally the same as explained previously (i.e., improve adhesion/coupling).  Applicant points to one embodiment in Cogen with poor results from a different type of resin and a different type of 
Applicant again argues that solvents would not be used in Cogen because Cogen is limited to extrusion.  As explained above, this is not persuasive because it is an overly narrow view of Cogen and Cogen is not limited to extrusion.
Applicant argues that Frick’s composition is not a solvent borne liquid composition.  This appears to ignore the explicit teachings of Frick towards inclusion of a solvent which makes the coating composition a liquid (there is no viscosity limitation in the claims).
Applicant summarizes their interpretation of the prior art in the second rejection on pages 12-15.
On page 15, Applicant argues the Frick is not a solvent borne liquid composition.  Applicant appears to consider the high viscosity in one embodiment (not a required embodiment) of Frick to make the composition not a liquid.  First, this is only one embodiment and therefore does not limit Frick.  Second, even in the embodiment of Frick cited by Applicant there are indications of lower viscosity (i.e., “stringiness” and “short thread” are discussed).  Third, the claims do not require a particular viscosity and therefore even the high viscosity version of the embodiment (if arguendo there was no “stringiness” and “short thread”) would still be considered a high viscosity liquid and within the claimed scope.  Fourth, the rejections above provide additional and alternative explicit teachings of making the composition liquid, which is obvious for a multitude of reasons to anyone even passingly familiar with epoxy coating compositions (as explained above, these additional explicit teachings are not necessary anyway).
Applicant then argues that the examples in the present application go against the teachings of Yoshikai (that histidine is an anticorrosive agent).  First, Applicant’s examples do 
Applicant then argues that the synergistic corrosion resistance provided by combining the MgO and amino acid together is not taught by the prior art.  First, the prior art does not need to arrive at the claimed subject matter for the same reason as Applicant.  Second, the prior art provides their own compelling reasons for combining MgO and amino acids as explained in the rejection above.  Third, Applicant’s evidence could be the basis for unexpected results, but the claims are not remotely commensurate in scope in terms of the type and amount of ingredients in the composition compared to the examples.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787